internal_revenue_service department of the treasury number release date washington dc person to contact telephone number refer reply to cc ita 3--plr-102728-02 date date legend taxpayer a b year year x division y division z division year c dear this is in reply to your letter of date and additional correspondence dated date and date requesting a ruling on the proper treatment of goodwill and going_concern_value under sec_197 and sec_1221 of the internal_revenue_code specifically taxpayer requests a ruling that the goodwill and going_concern_value sold under the circumstances described below are capital assets within the plr-102728-02 meaning of sec_1221 the resolution of this issue depends upon whether the goodwill and going_concern_value at issue are amortizable sec_197 intangibles or are properties of a character that are subject_to the allowance for depreciation provided in sec_167 taxpayer represents the following facts for purposes of this ruling_request taxpayer is the parent of an affiliated_group_of_corporations which file a consolidated federal_income_tax return taxpayer uses the calendar_year as its taxable_year and uses an accrual_method of accounting taxpayer and its subsidiaries are currently in the business of providing a services during year through year taxpayer operated a b business consisting of three separate business divisions-x division y division and z division taxpayer decided in year to dispose_of its x division and its y division in order to concentrate on its z division the disposition of these two divisions occurred primarily in year and was fragmented into numerous transactions that involved the sale of stock and assets as a part of the sale of x division and y division taxpayer disposed of approximately twenty c which are the subject of this letter_ruling each sale was structured as either an asset sale or a stock sale to which an election under sec_338 of the code was made thus for federal_income_tax purposes all of the sales are treated as asset sales each sale generated taxable gain for the selling entity at the time of each sale the relevant selling entity was a member_of_an_affiliated_group headed by taxpayer filing a consolidated federal_income_tax return in each sale the residual sale price in excess of fair_market_value of all other assets was allocated to goodwill and going_concern_value hereinafter this goodwill and going_concern_value are referred to collectively as the goodwill in accordance with sec_338 and sec_1060 of the code the national_office generally issues a letter_ruling on a proposed transaction and on a completed transaction if the letter_ruling request is submitted before the return is filed for the year in which the transaction that is the subject of the request was completed section dollar_figure of revproc_2002_1 2002_1_irb_1 for the taxable_year ended december year taxpayer reported gain attributable to the sale of the goodwill and going_concern_value as ordinary_income under sec_1231 and reduced the net_operating_loss_carryover of taxpayer for that year taxpayer represents that it is in the process of amending its year return for issues unrelated to reporting the gain attributable to the sale of goodwill and going_concern_value and although this goodwill and going_concern_value issue is in an earlier return of taxpayer none of the circumstances described in section a through g or sec_5 of revproc_2002_1 apply to taxpayer this ruling is issued in reliance on these representations plr-102728-02 taxpayer represents that at the time of each sale none of the selling entities were entitled to amortize the goodwill and the goodwill represented either self-created goodwill of the selling entity or a subsidiary of the selling entity acquired by the selling entity in a stock transaction or goodwill acquired by the selling entity or a subsidiary of the selling entity acquired by the selling entity in a stock transaction from third parties prior to date while it is possible that a selling entity acquired the goodwill after date and prior to date no retroactive election was made under sec_1_197-1t of the income_tax regulations law and analysis sec_1221 provides that the term capital_asset means property held by the taxpayer whether or not connected with the taxpayer’s trade_or_business but does not include the exclusions specified in sec_1221 - the exclusions from capital_asset categorization are stock_in_trade or other_property of a kind which would properly be includible in inventory or property held by the taxpayer primarily for sale in the ordinary course of business property_used_in_the_trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used_in_the_trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by its creators or certain transferees certain accounts or notes receivable acquired in the ordinary course of a trade_or_business certain publications of the united_states government certain commodities derivative financial instruments held by commodities derivatives dealers certain hedging_transactions and supplies of a type regularly used or consumed by the taxpayer in the ordinary course of business sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible for purposes of sec_197 sec_197 generally provides that the term amortizable sec_197 intangible means any sec_197 intangible that is acquired by the taxpayer after the date of the enactment of sec_197 date and that is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 provides that the term amortizable sec_197 intangible shall not include any sec_197 intangible that is not described in sec_197 e or f and that is created by the taxpayer sec_197 and b provides that except as otherwise provided in sec_197 the term sec_197 intangible includes goodwill and going_concern_value sec_197 provides that for purposes of chapter of the code any amortizable sec_197 intangible shall be treated as property that is of a character subject_to the allowance for depreciation provided in sec_167 plr-102728-02 sec_1_197-2 provides in general that sec_197 allows an amortization deduction for the capitalized costs of an amortizable sec_197 intangible and prohibits any other depreciation or amortization with respect to that property sec_1_197-2 provides that except as otherwise provided in sec_1_197-2 the term sec_197 intangible means any property described in sec_197 sec_1_197-2 and provide that sec_197 intangibles include goodwill and going_concern_value sec_1_197-2 provides that except as otherwise provided in sec_1_197-2 the term amortizable sec_197 intangible means any sec_197 intangible acquired after date or after date if a valid retroactive election under sec_1_197-1t has been made and held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 except as provided in sec_1_197-2 sec_1_197-2 generally provides that amortizable sec_197 intangibles do not include any sec_197 intangible created by the taxpayer a self-created_intangible sec_1_197-2 provides that the exception for self-created intangibles does not apply to any sec_197 intangible described in sec_197 sec_197 or sec_197 sec_1_197-2 provides that an amortizable sec_197 intangible is treated as property of a character subject_to the allowance for depreciation under sec_167 thus for example an amortizable sec_197 intangible is not a capital_asset for purposes of sec_1221 but if used in a trade_or_business and held for more than one year gain_or_loss on its disposition generally qualifies as sec_1231 gain_or_loss sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income sec_1_167_a_-3 provides that an intangible asset may be the subject of a depreciation allowance if it is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period of time the length of which can be estimated with reasonable accuracy this section further provides that an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation sec_1_167_a_-3 also provides that no deduction for depreciation is allowable with respect to goodwill also no deduction for depreciation is allowable for going_concern_value see 470_f2d_1107 8th cir cert_denied 412_us_939 see also 92_tc_1314 it is well settled that prior to enactment of sec_197 goodwill and going_concern_value were considered to be intangible and nonamortizable capital assets within the plr-102728-02 meaning of sec_1221 by both the service and the courts revrul_65_180 1965_2_cb_279 revrul_55_79 1955_1_cb_370 92_tc_1314 g oing-concern value is an intangible nonamortizable capital_asset that is often considered to be part of goodwill 810_f2d_562 6th cir stating that any amount_paid for goodwill since it does not waste becomes a nonamortizable capital_asset and amounts received by a seller for the goodwill or going_concern_value of the business are taxed at the more favorable capital_gains rates 619_f2d_424 n 5th cir goodwill is a capital_asset 474_f2d_501 n 5th cir goodwill is a capital_asset and amounts received therefor in excess of the seller’s basis are treated as capital_gains but represent a nonamortizable capital_investment resulting in no corresponding deduction for the purchaser 314_f2d_852 5th cir i t is settled that goodwill as a distinct property right is a capital_asset under the tax laws 12_tc_17 w e entertain no doubt that goodwill and such related items as customers’ lists are capital assets prior to enactment of sec_197 goodwill and going_concern_value were not considered property_used_in_the_trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 and thus were not excluded from the definition of capital_asset by reason of sec_1221 of the code under sec_197 an amortizable sec_197 intangible is treated as property of a character which is subject_to the allowance for depreciation under sec_167 thus goodwill and going_concern_value which are amortizable sec_197 intangibles are not capital assets for purposes of sec_1221 but if used in a trade_or_business and held for more than one year gain_or_loss upon their disposition generally qualifies as sec_1231 gain_or_loss taxpayer has questioned whether enactment of sec_197 has changed the treatment of goodwill and going_concern_value as capital assets for goodwill and going_concern_value that do not qualify as amortizable sec_197 intangibles in this case taxpayer represents that at the time of each sale of the c the goodwill is either self-created goodwill of the selling entity or a subsidiary of the selling entity acquired by the selling entity in a stock transaction or goodwill acquired by the selling entity or a subsidiary of the selling entity acquired by the selling entity in a stock transaction from third parties prior to date while it is possible that a selling entity acquired the goodwill after date and prior to date taxpayer also represents that no retroactive election was made under sec_1_197-1t these representations are material representations based solely on taxpayer’s representations with respect to the goodwill we conclude that the goodwill is not an amortizable sec_197 intangible and furthermore is not subject_to depreciation under sec_167 thus the goodwill is not property that is of a character subject_to the allowance for depreciation provided in sec_167 plr-102728-02 because we conclude the goodwill is not an amortizable sec_197 intangible and is not property that is of a character subject_to the allowance for depreciation provided in sec_167 we further conclude that the goodwill sold by taxpayer qualifies as a capital_asset under sec_1221 although sec_197 now provides that goodwill and going_concern_value that is an amortizable sec_197 intangible are not capital assets for purposes of sec_1221 it does not address the treatment of goodwill and going_concern_value that is not an amortizable sec_197 intangible nor does it change prior_law treatment of goodwill and going_concern_value except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion regarding the basis of the goodwill this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter_ruling to taxpayer’s authorized representatives sincerely douglas a fahey assistant to the chief branch office of associate chief_counsel income_tax and accounting cc
